Citation Nr: 1308477	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-14 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disability, including gastroesophageal reflux disease (GERD), to include as secondary to medication for service-connected disabilities. 

2.  Entitlement to service connection for right genitofemoral nerve excision residuals, to include as secondary to service-connected residuals of right inguinal hernia repair.

3.  Entitlement to service connection for residuals of a nasal fracture, to include a respiratory disorder and sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased initial rating for service-connected residuals of right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993, January 2000 to April 2000, and July 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO rating decision, which denied the benefits sought on appeal.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

The Board acknowledges that, while the first and third issues on appeal were initially limited to service connection for gastroesophageal reflux disorder (GERD) and residuals of a nose fracture, respectively, the Veteran also appears to be seeking VA benefits for related gastroesophageal, respiratory, and sleep complaints.  Moreover, the Board finds that the Veteran's assertions in this regard do not constitute new claims for different benefits but, rather, a continuation of the pending claims expanded to include more diagnoses of the same body systems.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Accordingly, the Board finds that those pending claims are more appropriately characterized as reflected on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that examinations are necessary in this case to determine the nature, etiology and onset of the claimed disorders. 

Regarding the Veteran's gastroesophageal claim, the Veteran asserts that he currently suffers from acid reflux or GERD that is caused by medications used to treat his various service-connected joint disabilities.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records are negative for complaints, treatment, or diagnoses related to gastrointestinal problems, other than the Veteran's service-connected hernia residuals.  During his April 2006 separation examination, the Veteran reported the hernia but denied frequent indigestion, heartburn, and other stomach problems.  Service treatment records do show chronic complaints of pain and other symptoms relating to various joints, as well as the use of anti-inflammatory medication in service.  Further, the Veteran is competent to report taking such medications in service.

Post-service VA treatment records show that in December 2008, the Veteran was prescribed non-steroidal anti-inflammatory medications (NSAIDs) for joint pain.  During July 2009 VA spine examination, the Veteran reported use of NSAIDs for his back pain without side effects.  Thereafter, during a January 2010 VA joints examination, the Veteran reported use of NSAIDs for his joint pains and reported side effects to include reflux and indigestion.  Significantly, however, those records do not show any clinical findings or diagnoses related to acid reflux, GERD, or any other gastroesophageal disorder.  

VA has a duty to assist the Veteran in the development of his claims by conducting appropriate medical inquiry.  The Veteran has provided a competent account of current gastroesophageal symptoms, to include an onset of relevant symptoms in-service and coincident with use of NSAIDs.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, service-connection has been established for bilateral ankles, left knee, left elbow, back, and neck disabilities, for which the Veteran has reported taking NSAIDs, which are known to possibly have gastrointestinal side effects.  In light of the foregoing, the Board finds that an examination should be obtained on remand to determine if the Veteran's claimed gastroesophageal disability is caused or aggravated by his service-connected disabilities.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439. 

The Board also finds that a VA examination is necessary with respect to the Veteran's claim of service connection for residuals of right genitofemoral nerve excision, to include as secondary to service-connected hernia residuals.  In his February 2009 claim, the Veteran reported that he developed swelling and tenderness in the groin area following an in-service hernia repair and excision of a nerve from his testicles.

Service treatment records show that the Veteran underwent a hernia repair in May 2006 during which the Veteran's right genitofemoral nerve was dissected out and biopsied.   Service treatment records do not indicate residuals related to the genitofemoral nerve dissection, but notably, the Veteran's April 2006 separation examination occurred prior to the surgery.

Post service, VA treatment records dated in December 2008 show treatment for a swollen and tender right testicle diagnosed as acute epididymitis.  During a January 2010 VA examination pertaining to the Veteran's right inguinal hernia in service, the Veteran reported faint pain into his right groin area.  The VA examiner further noted that the Veteran had no idea what genitofemoral nerve excision is or when he had that procedure.  The examiner diagnosed residual right inguinal hernia repair, but offered no other diagnoses relating to the Veteran's genitourinary system.  

Thereafter, during his February 2011 Board hearing, the Veteran reported symptoms of testicular pain and discomfort, and further indicated that, at times, his right testicle is larger and hangs lower than the left testicle.  He attributed those symptoms to his hernia procedure in service.  

In light of the December 2008 VA treatment for acute epididymitis, combined with the Veteran's February 2011 competent testimony regarding current genitourinary symptoms, the Board finds that remand is necessary for a new examination to determine whether the Veteran currently suffers from a genitourinary disorder that is related to or had its onset in service, to include as secondary to a hernia repair surgery with genitofemoral nerve excision in service.  The Board finds that the January 2010 VA examiner's failure to discuss the December 2008 VA treatment for epididymitis or indicate whether a separate genitourinary complaints renders it inadequate.  Therefore, another examination is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).
 
Next, the Veteran is seeking service connection for residuals of a nasal fracture in service.  During his February 2011 Board hearing, the Veteran described his residuals to include difficulty breathing through his nose and problems sleeping due to impaired breathing through the nose.  The Veteran's wife also provided competent testimony regarding the Veteran's respiratory difficulties and indicated that the Veteran snorts or gasps in his sleep.

Service treatment records show that on his May 1989 entrance examination, the Veteran reported a history of hay fever, noting that pollen caused nasal congestion.  He similarly reported a history of hay fever on his April 1993 separation examination from his first period of active duty.  Subsequent service treatment records show that the Veteran was scheduled for an appointment in April 2005 for a possible nasal fracture.  However, it is not clear whether the Veteran was evaluated at that time.  Later that month, a service treatment record shows that the Veteran's nose was normal on physical examination, and review of systems at that time did not reveal any complaints relating to a nasal fracture, respiratory problems, or sleep problems.  Subsequent service treatment records do not show treatment or diagnoses relating to a nasal fracture, though an April 2006 service treatment record shows a diagnosis of allergic rhinitis.  On his April 2006 separation examination, the Veteran reported respiratory problems attributable to pneumonia, bronchitis, and hay fever due to the desert.  He also reported frequent trouble sleeping, noting that it is hard to sleep and that he wakes up a lot.  The separation examiner noted a history of allergies, hay fever, and insomnia.

Post-service VA treatment records are negative for evidence of a nasal fracture.   In September 2008, the Veteran's nose was noted to be clear with midline septum and no pulmonary or respiratory abnormalities were reported or noted on examination.  In December 2008, the Veteran reported that he was sleeping well.  However, in November 2009, the Veteran reported that a dry cough kept him up at night and he wanted to discuss smoking cessation.  A VA problem list also shows a diagnosis of insomnia.

During a January 2010 VA examination, the Veteran reported a history of a fractured nose in service that he adjusted himself and then went to the doctor the following day.  Regarding current symptoms, the Veteran reported that he is always congested.  Physical examination was within normal limits, and x-rays did not reveal residuals of a nasal fracture or sinusitis.  The examiner diagnosed nasal congestion, noting that the recurrent congestion could be from allergens.  However, the examiner found that it would be mere speculation to say that the Veteran's current complaint of nasal congestion is related to an uncomplicated history of a nasal fracture with normal sinus films.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner did not provide sufficient rationale for the opinion offered.  Further, in light of the expansion of the Veteran's nasal fracture residuals claim to include consideration of whether a respiratory or sleep disorder is related to service, the Board finds that a new examination and opinion is necessary.  In this regard, the January 2010 VA examiner noted that the Veteran's nasal congestion could be related to allergens, and service treatment records show a history of hay fever and a diagnosis of allergic rhinitis.  

Regarding the claim of service connection for bilateral hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The most recent audiology findings on file, shown below from a January 2010 VA examination report, do not show that the Veteran's impaired hearing meets the criteria to be considered a disability under 38 C.F.R. § 3.385.  At the January 2010 VA audiology examination, audiology findings in pure tone thresholds, in decibels, were as follows:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
15
20
20
10
15

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  
Though those findings do not meet the criteria to be considered a disability by VA under 38 C.F.R. § 3.385, the Board acknowledges that hearing acuity measurements may vary from test to test due to such factors as the skill of the examiner administering the test or environmental factors.  In this regard, though the January 2010 VA examination may not have revealed hearing loss, the Board notes that the Veteran complained of hearing loss during August 2004 and April 2006 service examinations, and on his April 2006 separation examination, was noted to have a history of decreased hearing that was evaluated as mild.  Also in April 2006, the Veteran was specifically noted to have high frequency loss in the left ear at 6000 Hertz.  Moreover, the Board observes that in September 1992 during his first period of active duty, the Veteran was noted to have mild left ear hearing loss in high and low frequencies.

Though the findings in January 2010 did not meet requisite criteria under 38 C.F.R. § 3.385 to be considered a hearing loss disability, the Veteran most recently reported during his February 2011 Travel Board hearing that his hearing worsened.  In light of the documented complaints and findings of some degree of hearing loss in service, in conjunction with the Veteran's testimony that his hearing may have worsened since the last examination on this matter, an examination is necessary to determine the presence of any hearing loss disability as defined by that provision.  As such, this matter must be remanded to afford the Veteran another VA examination.  Palczewski.

Finally, the RO granted service connection for residuals of a right inguinal herniorrhaphy and assigned a noncompensable disability rating in a rating decision dated in February 2010 and issued in March 2010.  In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge that he disagreed with the initial rating assigned for the residuals of a right inguinal hernia repair in the February 2010 rating decision.  A transcript of the hearing is of record.  Because the Veteran's contentions offered during his February 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his notice of disagreement to the February 2010 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); see 38 C.F.R. § 20.201 (2012).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to an increased initial rating for residuals of a right inguinal hernia repair.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service gastroesophageal problems, right genitofemoral nerve excision symptoms, nose fracture residuals or respiratory problems, and hearing problems, and the nature, extent and severity of his residuals of right inguinal hernia repair.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to identify all medical providers who have treated him for gastroesophageal problems, genitourinary symptoms, nose fracture residuals, respiratory problems, sleep problems, hearing problems, and hernia residuals since service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since July 2010 should be obtained. 

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records. 

3.  The Veteran should be afforded examination by an examiner(s) with appropriate expertise to determine the nature and etiology of any current gastroesophageal disorder; genitourinary disorder; and residuals of a nasal fracture, to include a respiratory disorder and sleep apnea.

The claims folder should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner(s) must opine with respect to any currently present gastroesophageal disorder, genitourinary disorder, respiratory disorder and/or sleep disorder, as to whether it is at least as likely as not that such disorder is etiologically related to or had its onset in service.

Regarding a gastroesophageal disorder, the examiner should diagnose any disability and further opine as to whether it is at least as likely as not that such disorder is caused or aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's service-connected joint disabilities, to include as secondary to medications taken for the same.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement;  see Jones, 23 Vet. App. 382.  As such, if the examiner(s) is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for a VA examination to determine the nature and onset/etiology of his bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether he has hearing loss.  If current hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not that any hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's competent and credible report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

5.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

6.  Issue the Veteran an SOC as to his claim seeking an increased initial rating for residuals of a right inguinal hernia repair, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

